DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement filed 8/29/2019 fails in part to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information lined through therein has not been considered.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: I_ref_1, I_ref_2, and Mux_1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first subregion, second subregion, first measuring path, and second measuring path must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Specification

Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because it is more 150 words and neither (1) a concise statement of the technical disclosure of the patent including that which is new in the art to which the invention pertains, nor (2) in narrative form.  Applicant has merely copied claim language into the abstract instead of stating what is new in the art in a way that is readily accessible to one of ordinary skill in the art and, ideally, a layperson.  Correction is required.  See MPEP § 608.01(b).

35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact.  The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112.  Examples of some unclear, inexact or verbose terms used in the specification are: PgPub 2020/0011905 at ¶ [0145] / specification as filed page 20 line 30-page 21 line 2 appears to be a machine translation of a foreign language and must to be amended to conform to concise, idiomatic English.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Regarding claims 15 and 16, it is unclear if these claims encompass a process or a machine because certain limitations appear to direct the claim to a machine but others introduce method limitations.  As such, claims 15 and 16 are neither directed to a "process" nor a "machine", but rather embrace or overlaps two different statutory classes of invention.  The IPXL Holdings LLC v. Amazon.com, Inc., 77 USPQ2d 1140 (Fed. Cir. 2005) that claims with a device structure and a method step therein are indefinite under 112(2) because it cannot be determined when the claim is infringed.  Additionally, combining two separate statutory classes of invention in a single claim raises a serious question for a manufacturer or seller regarding infringement.  Therefore, a claim directed to more than one different statutory class of invention is not sufficiently precise to provide competitors with an accurate determination of the "metes and bounds" of protection involved so that an evaluation of the possibility of infringement may be ascertained with a reasonable degree of certainty.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite 

Regarding claim 1, it is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: any connection between the measuring circuit and the remainder of the current sensor.

	Also regarding claim 1, the limitation "wherein the first measurement path . . . at the first connection contact" is indefinite because it appears to describe the very nature of current flow and a problem to be solved as opposed to technical features providing a solution.  Claims 2-18 inherit this deficiency.

	Regarding claim 3, "current feed contacting means" lacks antecedent basis; is the applicant referring to a new limitation that should be interpreted under § 112(f) or is the applicant 

	Regarding claim 16, "the second measurement path" lacks antecedent basis.  Claim 16 depends from claim 1, but the first appearance of a second measurement path is in claim 3.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent App. Pub. No. .

Regarding claim 1, Engl teaches a current sensor for detecting a current out of or into a vehicle battery, comprising:
a measurement circuit (202 & 203); and
an electrical conductor (201), having:
at least one first measurement path, defined by a first potential pick-up contact (230A) and a second potential pick-up contact (230B) at which a first voltage can be detected across the first measurement path (¶ [0055]-[0056]);
a current feed contact for electrically contacting a device for providing a calibration current (230C);
wherein the first measurement path is implemented in series between the first connection contact and the second connection contact, wherein the electrical conductor, on the basis of its geometrical parameters and contact, is designed in such a way that a calibration current (Iref) supplied at the current feed contact induces a current density distribution in the first measurement path, which converges with a current density distribution in the first measurement path, which is induced by a load current (Iload) of equal current intensity supplied at see supra Claim Rejections - 35 USC § 112].
But Engl does not teach explicitly a first connection contact for electrically contacting a connection element; and a second connection contact for electrically contacting a battery pole terminal.
However, Ausserlechner teaches a first connection contact for electrically contacting a connection element (3h); and a second connection contact for electrically contacting a battery pole terminal (3l).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the elements of Ausserlechner with the sensor of Engl in order to separate the connection contacts from the pickup contacts in order to provide a more accurate measurement of current through the shunt.

Regarding claim 2, Engl in view of Ausserlechner teaches the current sensor as claimed in claim 1, but does not teach explicitly wherein the current feed contact is spaced at a first distance from the first measurement path, the first measurement path being a conductor segment with a defined length, width and height, the first potential pick-up contact and the second 
However, it would have been an obvious matter of design choice to change the relative dimensions of the shunt because such modification would have involved a mere change in the size of a component and one of ordinary skill in the art would have been motivated to experiment with such changes to provide the most accurate measurements in light of environmental factors.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 3, Engl in view of Ausserlechner teaches the current sensor as claimed in claim 1, but does not teach explicitly wherein the electrical conductor has a second measurement path, defined by a third potential pick-up contact and a fourth potential pick-up contact at which a second voltage across the second measurement path can be detected, the second 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to duplicate the first measurement path and associated contacts in order to provide multiple measurement points for the purposes of more comprehensive data and operational downtime limitation in case of failure of one path because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (7th Cir. 1977).

see supra Claim Rejections - 35 USC § 112].

	Regarding claim 5, Engl in view of Ausserlechner teaches the current sensor as claimed in claim 3, but does not teach explicitly wherein the current feed contact is spaced at a second distance from the second measurement path, the second distance being greater than ⅛ or 2/8 or ⅜ or 4/8 or ⅝ or 6/8 or ⅞ or 8/8 of the width of the second measurement path.
However, it would have been an obvious matter of design choice to change the relative dimensions of the shunt because such modification would have involved a mere change in the size of a component and one of ordinary skill in the art would have been motivated to experiment with such changes to provide the most accurate measurements in light of environmental factors.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).


However, it would have been an obvious matter of design choice to change the relative dimensions of the shunt because such modification would have involved a mere change in the size of a component and one of ordinary skill in the art would have been motivated to experiment with such changes to provide the most accurate measurements in light of environmental factors.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

	Regarding claim 7, Engl in view of Ausserlechner teaches the current sensor as claimed in claim 3, wherein a distance from the second measurement path to the first measurement path, which is defined by the distance from the fourth potential pick-up contact to the first potential pick-up contact, is less than 
However, it would have been an obvious matter of design choice to change the relative dimensions of the shunt because such modification would have involved a mere change in the size of a component and one of ordinary skill in the art would have been motivated to experiment with such changes to provide the most accurate measurements in light of environmental factors.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

	Regarding claim 8, Engl in view of Ausserlechner teaches the current sensor as claimed in claim 1, and Engl further teaches wherein the electrical conductor has a current output contact to form a closed circuit of the calibration current (¶ [0041]).

	Regarding claim 9, Engl in view of Ausserlechner teaches the current sensor as claimed in claim 8, but does not teach explicitly wherein the current output contact is spaced at a third distance from the first measurement path, the first measurement path being a conductor segment with a defined 
However, it would have been an obvious matter of design choice to change the relative dimensions of the shunt because such modification would have involved a mere change in the size of a component and one of ordinary skill in the art would have been motivated to experiment with such changes to provide the most accurate measurements in light of environmental factors.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

	Regarding claim 10, Engl in view of Ausserlechner teaches the current sensor as claimed in claim 1, but does not teach explicitly wherein the electrical conductor has a first subregion in which the current feed contact is arranged, wherein the first subregion has a width, the width being reduced and/or 
However, it would have been an obvious matter of design choice to change the relative dimensions of the shunt because such modification would have involved a mere change in the size of a component and one of ordinary skill in the art would have been motivated to experiment with such changes to provide the most accurate measurements in light of environmental factors.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

	Regarding claim 11, Engl in view of Ausserlechner teaches the current sensor as claimed in claim 8, but does not teach explicitly wherein the electrical conductor has a second subregion in which the current output contact is arranged, the length of the second subregion being bounded by the first measurement path and the second connection contact, the second subregion having a width, wherein the width is reduced and/or tapered in an area around the current output contact, the region around the current output contact having a constriction.
However, it would have been an obvious matter of design choice to change the relative dimensions of the shunt because In re Rose, 105 USPQ 237 (CCPA 1955).

	Regarding claim 12, Engl in view of Ausserlechner teaches the current sensor as claimed in claim 1, but does not teach explicitly wherein the electrical conductor has a first subregion, in which the current feed\contact is arranged, the length of the first subregion being bounded by the first measurement path and second measurement path, wherein at least one surface of the first subregion is oval-shaped.
	However, it would have been an obvious matter of design choice to change the relative dimensions of the shunt because such modification would have involved a mere change in the size of a component and one of ordinary skill in the art would have been motivated to experiment with such changes to provide the most accurate measurements in light of environmental factors.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

	Regarding claim 13, Engl in view of Ausserlechner teaches the current sensor as claimed in claim 1, and Engl further teaches wherein the first measurement path and/or the second measurement path have a homogeneous current density distribution under a load current and calibration current that can be supplied (¶ [0054]).

	Regarding claim 14, Engl in view of Ausserlechner teaches the current sensor as claimed in claim 1, and Engl further teaches the electrical conductor being formed of a uniform material (¶ [0038]).

	Regarding claim 15, Engl in view of Ausserlechner teaches the method for determining a load current flowing through an electrical conductor of a current sensor as claimed in claim 1,
And Engl further teaches the method comprising:
measuring a first measurement voltage, which is dropped across the first measurement path (¶ [0054]),
calculating the load current on the basis of at least the first measurement voltage and an operating parameter (¶ [0054]),
wherein the method comprises the following solely during respective calibration periods:

measuring a first calibration voltage, which is dropped across the first measurement path at least when a calibration current is flowing (¶ [0054]),
wherein an operating parameter is calculated on the basis of at least the first calibration voltage and a current intensity of the calibration current (¶ [0054]).

	Regarding claim 16, Engl in view of Ausserlechner teaches the current sensor as claimed in claim 1, having
at least one first voltmeter, wherein the first voltmeter is configured to measure a voltage dropped across the first measurement path (206),
at least one device for supplying a calibration current, which is configured to pass a calibration current through the first measurement path (201), and
an electronic control apparatus (203), which is configured to carry out a method comprising:
measuring a first measurement voltage, which is dropped across the first measurement path (¶ [0054]), and
calculating the load current on the basis of at least the first measurement voltage and an operating parameter (¶ [0054]),

passing a calibration current into the current feed contact, and
measuring a first calibration voltage, which is dropped across the first measurement path at least when a calibration current is flowing (¶ [0054]),
wherein an operating parameter is calculated on the basis of at least the first calibration voltage and a current intensity of the calibration current (¶ [0054]).
	But does not teach explicitly one second voltmeter and the second voltmeter is configured to measure a voltage dropped across the second measurement path.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to duplicate the first measurement path and associated contacts in order to provide multiple measurement points for the purposes of more comprehensive data and operational downtime limitation in case of failure of one path because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (7th Cir. 1977).

Conclusion


United States Patent App. Pub. No. 2008/0079415 to Mirescu et al. discloses a device and method for determining the intensity of current.
United States Patent App. Pub. No. 2018/0172736 to Makinson discloses a multi-piece current shunt with conductive channel for uniform current flow.
United States Patent App. Pub. No. 2016/0305989 to Soma et al. discloses a current detection method of semiconductor device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164.  The examiner can normally be reached on 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868  

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
3/11/2021